El Juez Asociado Sr. Hernández,
emitió la siguiente opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Evaristo Casiano contra sentencia de la Corte de Distrito de Ponce en causa por alteración de la paz pú-blica.
Dicha causa se originó en la Corte Municipal de Ponce á virtud de denuncia jurada presentada en ocho de Septiembre del año próximo pasado por Severo Colón, la que copiada á la letra dice así:
“Yo, Severo Colón, mayor de edad y domiciliado en el barrio de la Cantera, jura solemnemente que hoy como á las dos de la tarde fui insultado y vejado por el vecino de la Cantera, sitio Mameyes, Evaristo Casiano. Las frases que me fueron dirigidas por el Ca-siano fueron de “hijo de lia. gran puta, cojo canalla, sinvergüenza"; *363todos estos vituperios fueron dichos en voz alta y en presencia de mucha gente. Son testigos de estos hechos Ramón Colón, Juan Torres, Juan González, Juan Pérez y Alfredo Escamaroni.”
Celebrado el juicio correspondiente, la Corte Municipal dictó sentencia condenatoria que fue apelada paraante la Corte de Distrito de Ponce.
En 29 de Octubre del mismo año se celebró el juicio, y después de practicadas las pruebas y de oídas las ale-gaciones de ambas partes, el Juez confirmó en la propia fecha la sentencia .apelada, condenando á Evaristo Ca-siano á la pena de un mes de arresto y al pago de las costas.
También contra dicha sentencia interpuso la represen-tación del acusado recurso de apelación que hoy pende de decisión ante esta Corte Suprema.
En la copia de autos remitida por el Secretario de la Corte sentenciadora no consta el detalle de las prue-bas practicadas ni existe protesta alguna formulada, ni hay pliego de excepciones, ni tampoco ante esta Corte se ha presentado alegato alguno escrito en contra del fallo recurrido'
Hemos examinado cuidadosamente las actuaciones que tenemos á la vista, y de ellas no aparece que el reo haya sido privado de derecho alguno de los sustanciales quo la ley le' reconoce, y otorga. Encontramos que el fallo recurrido es justo y arreglado á derecho por haberse aplicado debidamente el artículo 368 del Código Penal, dentro del cuál está comprendido el hecho denunciado.
Por las razones expuestas, entendemos que debe con-firmarse la sentencia apelada con las costas á cargo de la parte apelante.

Confirmada.

Jueces concurrentes: Sres Presidente Quiñones y Aso-ciados, Eí güeras y MacLearv.
*364El Juez Asociado Sr. Wolf no formó Tribunal en la vista de («te caso.